Atkinson, Justice.
Where, upon an interlocutory hearing on a petition to padlock a building as a common nuisance under the Code, § 58-109, the evidence showed that thirteen pints of whisky were found in the building, and other evidence was sufficient to authorize the trial judge to find that whisky was sold in the presence, and with the consent, of the *709party operating the business therein, the interlocutory judgment, enjoining the operation of any business therein and directing the sheriff to padlock the building until the further order of the court, was authorized. See Davis v. Stark, 198 Ga. 223 (31 S. E. 2d, 592), and citations.
No. 15952.
October 14, 1947.

Judgment affirmed.


All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.

Walter D. Sanders and Clifford A. Cranford, for plaintiff in error.
L. M. Wyatt, Solicitor-General, contra.